TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 18, 2014



                                      NO. 03-12-00303-CR


                                Omar Terrell Nelson, Appellant

                                                v.

                                  The State of Texas, Appellee




       APPEAL FROM THE 27TH DISTRICT COURT OF BELL COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment of conviction requiring reversal.       However, there was error in the judgment of

conviction that requires correction. Therefore, the Court modifies the trial court’s judgment of

conviction as follows: to reflect that the “Offense for which Defendant Convicted” is

“Aggravated Sexual Assault of a Child. The judgment, as modified, is affirmed. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.